537 N.W.2d 620 (1995)
Joseph A. ABAD, et al., Appellants,
v.
ISCO, INC., Respondent.
No. C5-95-340.
Supreme Court of Minnesota.
September 28, 1995.
Rehearing Denied October 31, 1995.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of defendant ISCO, Inc. for further review *621 of the July 25, 1995 decision of the court of appeals be, and the same is, granted for the purpose of reversing that decision and reinstating the summary judgment entered in defendant's favor in the Hennepin County District Court. The trial court properly concluded that, under the recorded circumstances, there was no genuine issue of material fact as to whether "good cause" existed for the plaintiffs' failure to commence this action during the 2-year period from the filing of a notice of intent to dissolve, Minn. Stat. § 302A.7291, to formal dissolution. See Minn.Stat. § 302A.781.
            BY THE COURT:
            /s/ Alexander M. Keith
                A.M. Keith
                Chief Justice